149 U.S. 308 (1893)
CALIFORNIA
v.
SAN PABLO AND TULARE RAILROAD COMPANY.
No. 257.
Supreme Court of United States.
Argued April 24, 1893.
Decided May 10, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
*312 Mr. William H.H. Hart, Attorney General for the State of California.
Mr. George A. Johnson, a former Attorney General of the State of California, and Mr. Samuel Shellabarger and Mr. Jeremiah M. Wilson also submitted briefs for the plaintiff in error.
Mr. George F. Edmunds, Mr. Harvey S. Brown and Mr. Creed Haymond submitted briefs on the merits for the defendant in error.
Mr. Harvey S. Brown also submitted a brief on a motion to dismiss the writ of error.
*313 MR. JUSTICE GRAY delivered the opinion of the court.
Upon the fact most properly and frankly admitted in open court by the Attorney General of the State of California, there can be no doubt that this writ of error must be dismissed, because the cause of action has ceased to exist. Any obligation of the defendant to pay to the State the sums sued for in this case, together with interest, penalties and costs, has been *314 extinguished by the offer to pay all these sums, and the deposit of the money in a bank, which by a statute of the State have the same effect as actual payment and receipt of the money. And the State has obtained everything that it could recover in this case by a judgment of this court in its favor. The duty of this court, as of every judicial tribunal, is limited to determining rights of persons or of property, which are actually controverted in the particular case before it. When, in determining such rights, it becomes necessary to give an opinion upon a question of law, that opinion may have weight as a precedent for future decisions. But the court is not empowered to decide moot questions or abstract propositions, or to declare, for the government of future cases, principles or rules of law which cannot affect the result as to the thing in issue in the case before it. No stipulation of parties or counsel, whether in the case before the court or in any other case, can enlarge the power, or affect the duty, of the court in this regard.
The case at bar cannot be distinguished in principle from previous cases in which writs of error have been dismissed by this court under similar or analogous circumstances. Lord v. Veazie, 8 How. 251, 255; Cleveland v. Chamberlain, 1 Black, 419; Wood Paper Co. v. Heft, 8 Wall. 333; San Mateo County v. Southern Pacific Railroad, 116 U.S. 138; Little v. Bowers, 134 U.S. 547; Singer Manuf. Co. v. Wright, 141 U.S. 696. See also Elgin v. Marshall, 106 U.S. 578.
Writ of error dismissed.